Citation Nr: 1635076	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar warts and calluses of the feet.

2.  Entitlement to an evaluation in excess of 10 percent for tinea pedis.

3.  Entitlement to a compensable evaluation for skin lesions, left cheek.

4.  Entitlement to an effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2016, the Veteran's representative informed VA that the Veteran wished to withdraw his request for a Board video conference hearing that had been scheduled for later that month.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  In correspondence received from the Veteran's representative in April 2016 and May 2016, the Veteran withdrew from appeal the issue of entitlement to an evaluation in excess of 10 percent for bilateral plantar warts and calluses of the feet.  

2.  In correspondence received from the Veteran's representative in April 2016 and May 2016, the Veteran withdrew from appeal the issue of entitlement to an evaluation in excess of 10 percent for tinea pedis.  

3.  In correspondence received from the Veteran's representative in April 2016 and May 2016, the Veteran withdrew from appeal the issue of entitlement to a compensable evaluation for skin lesions, left cheek.  

4.  By rating decision in October 2001, the Agency of Original Jurisdiction (AOJ) denied the Veteran's claim of entitlement to service connection for a mental disorder to include depression, psychosis and schizoaffective disorder, and for posttraumatic stress disorder (PTSD); the Veteran did not timely appeal that decision and it is final.

5.  By rating decision in November 2006, the Agency of Original Jurisdiction (AOJ) denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran did not timely appeal that decision and it is final.

6.  On October 12, 2010, the Veteran filed an application to reopen the claim of entitlement to service connection for PTSD.

7.  Following development of the October 12, 2010, application to reopen the claim of entitlement to service connection for PTSD, the RO granted service connection for schizoaffective disorder, in July 2011, effective October 12, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran and his representative of the issue of entitlement to an evaluation in excess of 10 percent for bilateral plantar warts and calluses of the feet have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran and his representative of the issue of entitlement to an evaluation in excess of 10 percent for tinea pedis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal by the Veteran and his representative of the issue of entitlement to a compensable evaluation for skin lesions, left cheek have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for an effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). In correspondence dated in April 2016 and May 2016, the Veteran and his representative withdrew the appeal of the claims for ratings in excess of 10 percent for service-connected bilateral plantar warts and calluses of the feet, and for tinea pedis.  They also withdrew the appeal of the claim for a compensable evaluation for service-connected skin lesions, left cheek.  Consequently, as there remain no allegations of errors of fact or law for appellate consideration of these issues, the Board does not have jurisdiction to review them.  They are, therefore, dismissed.

II. Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met with respect to the claim for an effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder.  The appeal regarding an earlier effective date is a "downstream" issue that arose following the grant of service connection for schizoaffective disorder.  Also, by a letter dated in November 2010, the Veteran was provided notice of how disability ratings and effective dates are determined.  The claim for an earlier effective date for the award of service connection for PTSD was most recently reviewed in the June 2013 statement of the case. 

VA has also satisfied its duty to assist with regard to the issue decided herein.  All pertinent evidence has been received and additional VA examinations are not needed as current findings would not serve to establish entitlement to an earlier effective date for the grant of service connection.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

III.  Analysis

Law and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b)(1).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the Board has included an analysis as to informal claims.  

Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  

A pending claim is an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160 (c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160 (d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).
Facts and Discussion

The Veteran and his representative contend that the effective date for the grant of service connection for schizoaffective disorder should be the date of the Veteran's April 2000 claim for a psychiatric disability.  In this regard, they assert that the Veteran initiated an appeal of the AOJ's denial in October 2000 of his claim for service connection for a nervous condition by filing a notice of disagreement in November 2000.  They further assert that VA never thereafter issued a SOC in the matter and therefore the April 2000 claim was not finally adjudicated and remains pending.  See 38 C.F.R. §§ 3.160, 20.200; see also Norris, supra.  They alternatively contend that the effective date should go back to March 25, 2005, a date that they claim is the date that the Veteran filed a new claim of entitlement to service connection for a psychiatric disability, claimed as schizoaffective disorder.  

Given the sequence of events in this case, the Board finds that an effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder is not warranted.  While the Board agrees that the Veteran's appeal of the October 2000 rating decision denying service connection for a mental disorder to include major depression psychosis and schizoaffective disorder (claimed as nervous condition) had been pending due to the fact that the AOJ never issued the Veteran a SOC on the issue, the pending status of this appeal terminated when the AOJ issued a subsequent decision in October 2001 which likewise denied service connection for a mental disorder to include major depression, psychosis and schizoaffective disorder, as well as for PTSD.  In Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  See also Williams v. Peake, 521 F. 3d 1348 (Fed. Cir. 2008) (affirming Ingram).  The record further shows that the Veteran was provided notice of the October 2001 rating decision.  It also shows that although he initiated an appeal of this decision with respect to other issues that were decided, i.e., entitlement to a total rating based on individual unemployability due to service connected disability and higher ratings for service connected disabilities, he did not indicate an intent to appeal nor did he perfect an appeal of the issues denying service connection for a mental disorder.  It is thus a finally adjudicated claim in this respect.  3.160(d).  

The Veteran and his representative alternatively contend that an earlier effective date of March 25, 2005, should be assigned due to a claim of entitlement to service connection for schizoaffective disorder that was filed on this date, but was never adjudicated.  After reviewing the record, the Board can find no such claim.  Rather, the record shows that on April 14, 2005, the AOJ received correspondence from a United States Congressman inquiring as to the status of the Veteran's claims.  Included with the inquiry was an April 5, 2005, statement from the Veteran reporting that he had been found disabled by the Social Security Administration due to PTSD.  The AOJ informed the Congressman, on May 5, 2005, that this statement was being construed as an application to reopen a previously denied claim for PTSD.  The AOJ thereafter denied the claim for service connection for PTSD in November 2006 and the Veteran appealed by filing a NOD in October 2007.  The Veteran was thereafter issued a SOC in February 2010, but he did not perfect the appeal by filing a substantive appeal.  38 C.F.R. § 20.200, 20.202.  Thus, this decision is final.  38 C.F.R. § 20.1103.    

Accordingly, the Board must look to the earliest date that the Veteran filed to reopen a claim for service connection for a psychiatric disability following the November 2006 rating decision.  In this regard, the Board finds that Statements in Support of the Claim for PTSD (VA Forms 21-0781) that the AOJ received on October 12, 2010, are the earliest evidence of a claim to reopen.  Correspondence received prior to this date, but subsequent to the February 2010 SOC, consists of records pertaining to an unrelated issue for a waiver of indebtedness as well as medical records.  Although some of these medical records pertain to the Veteran's psychiatric disability, they do not constitute formal or informal claims of service connection.  Under 38 C.F.R. § 3.157(b)(1), an informal claim to reopen applies only when a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degrees.  See Macphee v. Nicholson, 459 F. 3d 1323, 1326 (Fed. Cir. 2006) (a VA medical report may be considered an informal claim to reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established).  

Based on the foregoing, the claim for an effective date for the grant of schizoaffective disorder earlier than October 12, 2010, must be denied.  The law governing assignment of effective dates is binding in this case.  See 38 U.S.C.A. § 7104 (c).  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an evaluation in excess of 10 percent for bilateral plantar warts and calluses of the feet, is dismissed.

The claim for an evaluation in excess of 10 percent for tinea pedis is dismissed.

The claim for a compensable evaluation for skin lesions, left cheek, is dismissed.

An effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


